Citation Nr: 1756789	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  13-07 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1. Entitlement to a rating in excess of 20 percent prior to July 8, 2011, in excess of 50 percent from July 8, 2011 to May 15, 2014, and in excess of 50 percent from July 1, 2015, for a left knee condition, status post fractured tibial plateau and total knee replacement. 

2. Entitlement to service connection for a left ankle condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1970 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arises from December 2011 and December 2014 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. As discussed below, in September 2017, the Veteran withdrew his increased rating claim for a left knee condition. With regards to the remaining issue of a left ankle condition, a Notice of Disagreement (NOD) was received in December 2014 and a Statement of the Case (SOC) was issued in April 2015. In May 2015, the Veteran filed his Substantive Appeal via VA Form 9. Thus, the Veteran perfected a timely appeal of the issue. 

In September 2017, the Veteran testified at a video conference hearing before the undersigned Veteran's Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The Veteran's claim for entitlement to service connection for a left ankle condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

During the September 2017 Board hearing, the Veteran withdrew his appeal of the issue of entitlement to a rating in excess of 20 percent prior to July 8, 2011, in excess of 50 percent from July 8, 2011 to May 15, 2014, and in excess of 50 percent from July 1, 2015, for a left knee condition, status post fractured tibial plateau and total knee replacement.  There is no allegation of error in fact or law concerning this matter that remains for appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claim of entitlement to an increased rating for a left knee condition; the Board has no further jurisdiction to consider an appeal of this matter. 38 U.S.C. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or by his or her representative. 38 C.F.R. § 20.204 (a). Except when made on the record at a hearing, appeal withdrawals must be in writing. An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision. 38 C.F.R. § 20.204 (b). Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204 (c).

At his Board hearing in September 2017, prior to the issuance of a final decision, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to an increased rating for his left knee condition. The undersigned Veterans Law Judge confirmed that request on the record. Because the Veteran has withdrawn the issue on appeal, there is effectively no longer any remaining allegation of error of fact or law. See 38 U.S.C. § 7105 (d)(5). Accordingly, the Board will dismiss the appeal of the issue of entitlement to an evaluation in excess of 20 percent prior to July 8, 2011, in excess of 50 percent from July 8, 2011 to May 15, 2014, and in excess of 50 percent from July 1, 2015, for a left knee condition status post fractured tibial plateau and total knee replacement.


ORDER

The issue of entitlement to an evaluation in excess of 20 percent prior to July 8, 2011, in excess of 50 percent from July 8, 2011 to May 15, 2014, and in excess of 50 percent from July 1, 2015, for a left knee condition status post fractured tibial plateau and total knee replacement is dismissed. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that his left ankle condition is secondary to his service connected back and bilateral knee conditions. Specifically, he contends that his left ankle condition was caused or aggravated by overcompensating on weight-bearing for his service-connected left knee on which he had a total knee replacement. He further asserted that the surgical procedures conducted on his left knee were factors affecting his left ankle. See September 2017 Hearing Transcript. 

Additionally, the Veteran has asserted that a VA examination in December 2014 for his left ankle condition was inadequate. The Veteran asserted that the examiner did not physically examine his ankle, but assumed that his ankle condition was due to peripheral vascular disease. The Veteran denied ever having a diagnosis of peripheral vascular disease. Further, the Veteran indicated his belief that the examiner failed to consider his contentions that his ankle condition was secondary to his service connected conditions. Id.   

As mentioned above, the Veteran was afforded a VA examination for his left ankle condition in December 2014. The examination was conducted in person and the examiner noted that he had reviewed the Veteran's e-folder. The examiner stated that the Veteran did not have a current diagnosis associated with his left ankle. He indicated that the Veteran had no complaints about his ankle joint and that his symptoms were peripheral vascular.  The Veteran was noted as having varicose veins below his knees and the examiner opined that the varicose veins were the cause of his pain.  He noted that this condition was bilateral and that the Veteran wore support stockings to treat it.  The range of motion and muscle strength were normal for the left ankle, with no signs of ankylosis or ankle instability or dislocation. The examiner indicated that no x-ray was necessary because the Veteran had no joint problem. He opined that the condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  See December 2014 VA Examination Report.

The Board notes that the record contains mentions of ankle condition. In a February 2005 treatment note related to the Veteran's total knee arthroplasty, it was noted that there was an increased uptake in both ankles and the right knee consistent with degenerative disc disease and that the findings were consistent with postoperative changes secondary to his left knee arthroplasty. A June 2006 treatment note indicated that he continued to feel significant pain in his left leg from the knee down to the ankle. Additionally, a February 2013 treatment note stated that the Veteran's ankles were swollen and that there was discoloration of the medial left ankle. 

The Board finds that the Veteran should be afforded a VA medical examination to include a medical opinion, to discuss the nature and etiology of his claimed left ankle condition. An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006). The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold." McLendon, 20 Vet. App. at 83.

Here, although the December 2014 VA examiner opined that the Veteran does not have a current left ankle condition, the Veteran's lay statements as well as treatment notes indicate that he has experienced consistent left ankle swelling and pain. Additionally, the December 2014 examiner failed to adequately address the Veteran's contention that his ankle condition is secondary to his service connected back and bilateral knee conditions. Although the examiner stated that it was less likely than not that the Veteran's ankle symptoms were proximately due to or the result of the Veteran's service connected condition, he provided no supporting rationale. 

As such, a VA examination is necessary to have a VA examiner determine the nature and etiology of the Veteran's left ankle condition, to include the question of whether any such condition is proximately caused or aggravated by the Veteran's service connected back and bilateral knee conditions. The examiner should provide all essential tests for the purposes of diagnosis. In providing any opinions, the examiner must take the Veteran's lay testimony into account. A complete rationale, to include citations to any relevant medical authority, must be provided.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file any outstanding VA treatment records documenting treatment for left ankle conditions. The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and etiology of any left ankle conditions.

The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination. The examiner should note in the examination report that the claims folder and the Remand have been reviewed.

All studies and tests needed to ascertain the nature and etiology of the claimed left ankle condition, to include all indicated tests and studies to include x-ray studies and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

The examiner is asked to provide an opinion addressing the following questions:

a. Does the Veteran have diagnosable left ankle condition?  If so, please state the diagnosis.

b. It is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed left ankle condition had its onset in service, or is otherwise related to service?

c.  Is it at least as likely as not (i.e., 50 percent probability or greater) that any left ankle condition, which the Veteran now has, was caused by or results from his service connected conditions, particularly his left knee, status post fractured left tibial plateau and total knee replacement? 

d. Is it at least as likely as not (i.e., 50 percent probability or greater) that any left ankle condition, which the Veteran now has, progressed at an abnormally high rate (i.e., was aggravated) due to or as a result of the Veteran's service connected conditions, particularly his left knee, status post fractured left tibial plateau and total knee replacement? 

The examiner's report must reflect consideration of the Veteran's entire medical history and assertions and all lay evidence.  A rationale for all requested opinions is to be provided.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably make clear the medical guidance in the study of this case.

3. Following the completion of the foregoing, the RO should readjudicate the issue of service connection for a left knee condition.  If the benefit sought remains denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




